                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


WARREN WALKER, et al.,                           *

       Plaintiffs,                               *

v.                                               *          Civil No. BPG-16-3623

UNITED STATES OF AMERICA,                        *

       Defendant.                                *

                             *       *       *       *     *       *

                                  MEMORANDUM OPINION

       Plaintiffs Warren Walker, Jerry Dorsey, and Jalisa Carrington brought this negligence

action against the United States of America, through its agents and agencies, including the U.S.

Department of Health and Human Resources, which operated and funded the Baltimore Medical

System and the Belair-Edison Family Health Center. This Memorandum Opinion and the Order

that accompanies it address plaintiffs’ claim.

I.     PROCEDURAL BACKGROUND

       On April 5, 2018, with the consent of the parties, this matter was referred to the

undersigned for all proceedings. (ECF Nos. 26, 35, 36). On September 26, 2018, and September

27, 2018, a two-day bench trial was conducted. (ECF Nos. 45, 46). I have carefully considered

the exhibits admitted into evidence (Joint Exhibits 1–3, Plaintiffs’ Exhibits 1–5, Defendant’s

Exhibits 1, 3), the testimony of the witnesses (Dr. Carissa Guishard-Gibson, Dr. Marc Itskowitz,

Jerry Dorsey, Warren Walker, Jalisa Carrington, Dr. Michael Hattwick, and Dr. E. James Britt),

and the written submissions of the parties. For the reasons set forth below, I find that plaintiffs

have failed to establish their claim for negligence. Pursuant to Rule 52 of the Federal Rules of

Civil Procedure, my findings of fact and conclusions of law are set forth separately below.
II.    FINDINGS OF FACT

       On August 18, 2014, Vanessa Kelly, aged 62 years old, attended a 3:15 p.m. scheduled

appointment at the Belair-Edison Family Health Center (“BEFHC”). BEHFHC is a delivery site

for the Baltimore Medical System, which is eligible for Federal Tort Claims Act (“FTCA”)

coverage by the Secretary of Health and Human Services (“HHS”) pursuant to the Federally

Supported Health Centers Assistance Act (“FSHCAA”). Ms. Kelly was treated by Carissa

Guishard-Gibson, M.D., an employee of the Baltimore Medical System. Ms. Kelly reported to

Dr. Guishard-Gibson that she was experiencing shortness of breath (“SOB”) that had worsened

over the past week and that intensified after taking a few steps. Ms. Kelly reported that the

severity of her SOB was 9. Ms. Kelly also complained of pleuritic pain, a cough that was

initially productive but then dry, wheezing, and palpitations.

       A BEFHC medical assistant took Ms. Kelly’s vital statistics: blood pressure 122/80, pulse

97, oxygenation 95% on room air, and respirations 20. Ms. Kelly’s history was also taken and

Ms. Kelly reported that she had hypertension but that she rarely took her blood pressure

medication. Dr. Guishard-Gibson physically examined Ms. Kelly by listening to her heart and

lungs. Dr. Guishard-Gibson documented Ms. Kelly’s respiratory and cardiovascular findings as

normal. Dr. Guishard-Gibson also noted that Ms. Kelly did not appear sick as though having

pneumonia or an upper respiratory infection. Dr. Guishard-Gibson diagnosed Ms. Kelly with

acute SOB and prescribed bronchodilators and a cough suppressant. She also ordered a chest x-

ray and told Ms. Kelly to follow-up with her primary care physician within a week.           Dr.

Guishard-Gibson generated a patient note for Ms. Kelly at 4:12 p.m. following the conclusion of

Ms. Kelly’s appointment.

       Ms. Kelly then drove herself and her adult daughter, Jalisa Carrington, to Walmart to fill

her prescriptions. Ms. Kelly shopped while waiting for her prescriptions to be filled, but her

                                                 2
condition began to deteriorate. At 5:34 p.m., 911 was called. An ambulance arrived at 5:40 p.m.

and emergency medical services (“EMS”) workers began to administer medical care to Ms.

Kelly. The ambulance arrived at Franklin Square Hospital (“FSH”) at 6:01 p.m.

         Upon arrival at FSH, Ms. Kelly was admitted, and hospital physicians ordered tests

including a chest x-ray, echocardiogram, computed tomography (“CT”) angiography, and blood

tests. At 7:28 p.m., Ms. Kelly went into cardiac arrest.                     The emergency room physicians

administered a thrombolytic agent, tissue plasminogen activator (“tPA”), and at 7:50 p.m., a

consistent pulse was established. At 9:25 p.m., Ms. Kelly was transported to the intensive care

unit (“ICU”). At 10:38 p.m., Ms. Kelly went into cardiac arrest again. The doctors were unable

to resuscitate her, and Ms. Kelly was pronounced dead at 11:02 p.m. An autopsy revealed that

Ms. Kelly had both acute and chronic pulmonary emboli. The cause of Ms. Kelly’s death was

recorded as “due to (or as a consequence of) pulmonary embolus.” (Plaintiffs’ Ex. 5).

III.     LEGAL ANALYSIS1 AND CONCLUSIONS OF LAW

         The Federal Tort Claims Act (“FTCA”)2 contains a limited waiver of sovereign immunity

of the United States in tort matters, making the United States liable “in the same manner and to

the same extent as a private individual under like circumstances.” 28 U.S.C. § 2674. The FTCA

provides for money damages for negligence of employees of the United States, acting within the

scope of their employment, “under circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” 28 U.S.C. § 1346(b); Miller v. United States, 308 F. Supp. 2d 604, 607 (D. Md.

2003). Because the medical treatment at issue in this case occurred in Maryland, Maryland law

1
  In its pretrial memorandum, defendant included a summary of controlling law. (ECF No. 41 at 2–5). Plaintiffs
had no objection to this summary, so the Court will adopt it in full.
2
  The parties have stipulated to the fact that the Federal Tort Claims Act governs the instant action because Carissa
Guishard-Gibson, M.D. is deemed a federal employee pursuant to the Federally Supported Health Centers
Assistance Act (“FSHCAA”) and was acting within the scope of her employment during the care provided to Ms.
Kelly on August 18, 2014. (Joint Pretrial Order ¶ 6).

                                                          3
regarding the substantive elements of medical negligence applies. Goodie v. United States, No.

RDB-10-3478, 2013 WL 968198, at *4 (D. Md. March 12, 2013) (citing Miller, 308 F. Supp. 2d

at 607).

       In this medical malpractice action, plaintiffs must show by a preponderance of the

evidence (1) the applicable standard of care, (2) that this standard has been violated, and (3) a

causal relationship between the violation and the harm complained of.           See Fitzgerald v.

Manning, 679 F.2d 341, 346 (4th Cir. 1982). The plaintiffs bear the burden of proof on each

element. Weimer v. Hetrick, 525 A.2d 643, 651 (Md. 1987) (citing Shilkret v. Annapolis

Emergency Hosp. Ass’n, 349 A.2d 245, 247 (Md. 1975); Paige v. Manuzak, 471 A.2d 758, 766-

67 (Md. Ct. Spec. App. 1984)).

       A.      Standard of Care and Breach

       Maryland law presumes that “the doctor has performed [her] medical duties with the

requisite care and skill.”   Riley v. United States, 248 F. Supp. 95, 97 (D. Md. 1965) (quoting

Lane v. Calvert, 138 A.2d 902, 905 (Md. 1958)).            The standard of care for healthcare

providers in Maryland requires providers to “exercise the degree of care or skill expected of

a reasonably competent health care provider in the same or similar circumstances.” Crise v. Md.

Gen. Hosp., 69 A.3d 536, 553 (Md. Ct. Spec. App. 2013) (citing Shilkret, 349 A.2d at 253).

Maryland law does not require a doctor to provide optimal care; rather, “the law only requires that

the care be reasonably competent and be acceptable to other members of the medical profession.”

Kroll v. United States, 708 F. Supp. 117, 118 (D. Md. 1989). Maryland law requires plaintiffs to

prove a breach in the standard of care (and causation) by expert testimony to a reasonable degree

of probability. Jacobs v. Flynn, 749 A.2d 174, 180 (Md. Ct. Spec. App. 2000). The “mere fact




                                                4
that an unsuccessful result follows medical treatment is not of itself evidence of negligence.”

Kennelly v. Burgess, 654 A.2d 1335, 1340 (Md. 1995) (quoting Lane, 138 A.2d at 905).

        Plaintiffs offered the testimony of Marc Itskowitz, M.D., an expert in the field of internal

medicine and the diagnosis and treatment of pulmonary embolism. Dr. Itskowitz testified that

Ms. Kelly was at risk for pulmonary embolism due to her age and obesity, that she showed five

symptoms of pulmonary embolism (SOB, pleuritic chest pain, cough, wheezing, and

palpitations), and that three of her vital signs were borderline (pulse, oxygenation, and

respiration). Therefore, pulmonary embolism needed to be, according to Dr. Itskowitz, on Dr.

Guishard-Gibson’s differential diagnosis for Ms. Kelly.3 Dr. Itskowitz testified that pulmonary

embolism is a life-threatening condition, and that when there is a life-threatening condition on a

differential diagnosis, a physician must rule out that life-threatening condition as a possible

diagnosis. Dr. Itskowitz testified that the standard of care for Ms. Kelly required Dr. Guishard-

Gibson to send Ms. Kelly to the emergency room so that Ms. Kelly could be emergently

evaluated, diagnosed, and treated for pulmonary embolism. In his opinion, Dr. Guishard-Gibson

breached this standard of care by failing to send Ms. Kelly to the emergency room directly

following her appointment.

        Dr. Itskowitz also testified that the Wells’ Criteria, which Dr. Guishard-Gibson testified

that she used in evaluating Ms. Kelly,4 are seven clinical criteria that are used to help determine

if a patient is at risk of a blood clot and should only be used in conjunction with another test. He

testified that, in the last twenty years, the Wells’ Criteria have been found not to be sufficiently

sensitive for clinical use and that the diagnostic failure rate is high. Dr. Itskowitz opined that it

was not sufficient for Dr. Guishard-Gibson to rely solely on the Wells’ Criteria to rule out

3
  Although Dr. Guishard-Gibson testified that pulmonary embolism was in her differential diagnosis for Ms. Kelly,
there is no mention of pulmonary embolism in any of the records from BEHFC.
4
  There is no mention of the Wells’ Criteria in the BEHFC medical records.

                                                        5
pulmonary embolism as a possible diagnosis under the standard of care in this case, when there

were clear risk factors, signs, and symptoms of pulmonary embolism. At a minimum, he

testified, Dr. Guishard-Gibson was required to order a D-dimer test,5 and preferably, a CT scan,

to eliminate pulmonary embolism as a possible diagnosis. In his opinion, Dr. Guishard-Gibson

breached the standard of care by using only the Wells’ Criteria in this case.

         The Government presented the testimony of Michael Hattwick, M.D., an expert in the

field of internal medicine, to counter Dr. Itskowitz’ opinion. Dr. Hattwick testified that the

standard of care requires (1) taking a history, (2) doing an appropriate physical examination

based on the history, (3) doing tests, if any are indicated based on the history and physical

examination, (4) using clinical judgment to reach a tentative diagnosis, and (5) initiating

treatment. Dr. Hattwick noted that, here, Dr. Guishard-Gibson took a history, conducted a

physical examination, specifically, listened to Ms. Kelly’s lungs, did testing (vitals and

oxygenation), reached a tentative diagnosis of SOB, and initiated treatment by ordering

additional testing (a chest x-ray) and prescribing bronchodilators and a cough suppressant.

         Dr. Hattwick also opined that it was reasonable for Dr. Guishard-Gibson to order

additional tests and follow up with Ms. Kelly on an outpatient basis based on Ms. Kelly’s normal

vital signs and physical examination. He testified that the standard of care only requires a patient

to be sent to the emergency room if there is testing that needs to be done that cannot be done in

the office. According to Dr. Hattwick, the Wells’ Criteria are used to help determine whether

such additional testing is needed. Dr. Hattwick also testified that it was appropriate for Dr.

Guishard-Gibson to use the Wells’ Criteria when using her clinical judgment to reach a tentative

diagnosis of shortness of breath, to be reevaluated once she received Ms. Kelly’s chest x-ray. He


5
 Dr. Itskowitz testified that a D-dimer test is a blood test used to rule out the possibility of pulmonary embolism, if
negative. If positive, a CT scan is necessary to diagnose pulmonary embolism.

                                                           6
opined that Ms. Kelly would score zero on the Wells’ Criteria, which would rule out the need for

additional testing for pulmonary embolism. Accordingly, it was reasonable, in his opinion, for

Dr. Guishard-Gibson to treat the more likely diagnoses, which were bronchitis and pneumonia,

and revisit her diagnosis after additional testing.

       In weighing the expert testimony in this case, I have considered the training,

qualifications, and practical experience of the experts, as well as the nature and substance of the

testimony offered. Based upon those considerations, I conclude that Dr. Itskowitz’ opinion

regarding the breach of the standard of care is persuasive and should be given significant weight.

He is board certified in internal medicine and treats patients with, or suspected of having,

pulmonary embolism at an outpatient practice similar to BEFHC. He testified about his own

practice and experience in diagnosing, treating, and following up on patients with suspected and

diagnosed pulmonary embolism. He also identified a clear standard of care that applied in this

case based on the specific facts and patient characteristics. Dr. Hattwick, while qualified as an

expert in internal medicine, merely stated a general standard that would apply in any interaction

between a physician and patient and that would only result in a breach if a physician were to

neglect a significant duty, such as failing to take a patient history or failing to conduct a physical

examination. Dr. Hattwick also testified that, although he thought it was appropriate for Dr.

Guishard-Gibson to use the Wells’ Criteria, he does not use the Wells’ Criteria in his own

practice.

       Dr. Itskowitz noted that Ms. Kelly presented with risk factors, symptoms, and signs of

pulmonary embolism. He opined that pulmonary embolism needed to be on Dr. Guishard-

Gibson’s differential diagnosis based on these factors, symptoms, and signs, and acknowledged

that Dr. Guishard-Gibson had testified that it was on her differential diagnosis. Given that



                                                      7
pulmonary embolism was the only life-threatening condition on Dr. Guishard-Gibson’s

differential diagnosis, Dr. Itskowitz concluded that it needed to be definitively ruled out by

appropriate testing and not merely by reliance on the Wells’ Criteria.                        He noted that Dr.

Guishard-Gibson did not have the resources to rule out pulmonary embolism at her facility, and

therefore needed to send Ms. Kelly to a hospital. Further, as Dr. Itskowitz testified, it was not

reasonable for Dr. Guishard-Gibson to merely diagnose Ms. Kelly with shortness of breath, the

same complaint that she presented with.6

         For the reasons noted above, and in reliance upon the opinion of Dr. Itskowitz, I conclude

that plaintiffs have established by a preponderance of the evidence that Dr. Guishard-Gibson did

not “exercise the degree of care or skill expected of a reasonably competent health care

provider in the same or similar circumstances.”               Crise v. Md. Gen. Hosp., 69 A.3d 536, 553

(Md. Ct. Spec. App. 2013) (citing Shilkret v. Annapolis Emergency Hosp. Ass’n, 349 A.2d

245, 253 (Md. 1975)).            I find that plaintiffs have established to a reasonable degree of

probability, Jacobs v. Flynn, 749 A.2d 174, 180 (Md. Ct. Spec. App. 2000), that Dr. Guishard-

Gibson breached the standard of care by failing to rule out pulmonary embolism as a possible

diagnosis by sending Ms. Kelly to a hospital for appropriate testing immediately following her

appointment.

         B.       Causation

         In Maryland, there is no recovery for loss of chance; it is insufficient for a plaintiff to

prove that a patient lost a substantial, though less than probable, chance of survival. See Fennell



6
  BEHFC records list shortness of breath under the section “Assessment/Plan.” While Dr. Guishard-Gibson noted
that Ms. Kelly didn’t “appear sick though [sic] as if having pneumonia or URI,” she did not make any further
diagnoses, but merely ordered a chest x-ray and prescribed bronchodilators and a cough suppressant. Dr. Itskowitz
noted that, even if shortness of breath was merely a provisional diagnosis that would be updated after receiving the
results of Ms. Kelly’s chest x-ray, it was not reasonable for Dr. Guishard-Gibson to wait for the results, as it was
critical that Ms. Kelly be emergently evaluated for pulmonary embolism.

                                                          8
v. S. Md. Hosp. Ctr., 580 A.2d 206, 215 (Md. 1990) (declining to recognize damages for loss of

chance in survival actions); Weimer v. Hetrick, 525 A.2d 643, 652 (Md. 1987) (declining to

recognize damages for loss of chance in wrongful death actions). Instead, plaintiffs must show

that the alleged departure from the standard of care was a cause in fact of their injury. See

Maryland Civil Pattern Jury Instruction 19:10; see also Lane v. Calvert, 138 A.2d 902, 905 (Md.

1958). Causation in fact concerns the threshold question of “whether defendant’s conduct

actually produced an injury.” Pittway Corp. v. Collins, 973 A.2d 771, 786–88 (Md. 2009)

(quoting Peterson v. Underwood, 264 A.2d 851, 855 (Md. 1970)); see also Jacobs v. Flynn, 749

A.2d 174, 180 (Md. Ct. Spec. App. 2000) (“As with other cases, in order to prove causation, a

medical malpractice plaintiff must establish that but for the negligence of the defendant, the

injury would not have occurred.”). Stated differently, a plaintiff must show that it is more likely

than not that the defendant’s conduct was a substantial factor in producing the plaintiff’s harm.

See Reed v. Campagnolo, 630 A.2d 1145, 1152 (Md. 1993); Eagle-Picher Indus., Inc. v. Balbos,

604 A.2d 445, 459 (Md. 1992). Negligent conduct is not a substantial factor if the harm would

have been sustained in the absence of the original negligence. Collins v. Li, 933 A.2d 528, 552

(Md. Ct. Spec. App. 2007), aff’d sub nom Pittway Corp. v. Collins, 973 A.2d 771 (Md. 2009)

(citing Restatement (Second) of Torts § 432 (Am. Law Inst. 1965)).

       Plaintiffs’ expert, Dr. Itskowitz, testified that, had Ms. Kelly been sent to the emergency

room immediately following her appointment with Dr. Guishard-Gibson, she would have

survived. He testified that Ms. Kelly’s office visit concluded around 4:00 to 4:15 p.m., that she

would arrive at the hospital within approximately fifteen minutes, and that she would then be

rapidly treated. He stated that he would, and routinely does, call ahead to the emergency room to

inform the doctors that he was sending over a patient with risk factors and symptoms of



                                                9
pulmonary embolism. Upon her arrival, she would be assessed by a nurse in triage and a doctor

would conduct a physical examination and review her history. Next, the doctor would order

diagnostic testing, i.e., a D-dimer test, metabolic panel, blood count, and echocardiogram. Dr.

Itskowitz testified that, then, if the D-dimer test was positive, the physician would order a CT

scan to confirm a diagnosis of pulmonary embolism. He further testified that the standard of

care in the emergency room is to start anticoagulation medicine (heparin) pending results of the

CT scan unless the results are available within fifteen minutes. Dr. Itskowitz opined that if Ms.

Kelly were placed on heparin, she would not have suffered a severe pulmonary embolism. He

testified that heparin prevents new blood clots from forming and that it is extremely rare for a

patient to develop a clot and suffer a severe pulmonary embolism once on anticoagulation

medicine. Accordingly, Dr. Itskowitz testified that, had Ms. Kelly been sent to the emergency

room immediately following her BEHFC appointment, Ms. Kelly would have received heparin

by 5:30 p.m.7 and would not suffered a severe pulmonary embolism.

        Dr. Itskowitz also opined that, even if Ms. Kelly did experience an acute pulmonary

embolism while in the hospital, she would have survived. Dr. Itskowitz testified that patients

with severe pulmonary embolism typically die because of strain to the right side of the heart. He

stated that, if Ms. Kelly had been in the emergency room when she experienced the pulmonary

embolism, the physicians could have supported her heart by treatment, including administration

of heparin and tPA,8 and saved her life. Based on his testimony, plaintiffs set forth two theories

regarding causation. First, Ms. Kelly would not have had a pulmonary embolism if she had been

sent to the hospital, as she would have been administered heparin upon arrival. Second, even if



7
  The experts do not dispute that Ms. Kelly experienced a pulmonary embolism while at Walmart, at approximately
5:30 p.m.
8
  Dr. Britt testified that tPA is used to break down existing blood clots.

                                                      10
she did have a pulmonary embolism, she would have survived if she had the pulmonary

embolism in the hospital instead of at Walmart.

       The Government offered the testimony of Dr. E. James Britt, an expert in the fields of

internal medicine, pulmonology medicine, and critical care medicine, regarding the proximate

cause of Ms. Kelly’s death. Dr. Britt testified based on his training, education, and experience,

and to a reasonable degree of medical certainty, that the outcome would have been the same if

Ms. Kelly went immediately to the hospital following her appointment with Dr. Guishard-

Gibson. Dr. Britt noted that Ms. Kelly had normal vital signs and was stable when she left

BEFHC between 4:00 and 4:15 p.m. He testified that if Ms. Kelly arrived at the emergency

room in this stable state, she would be admitted as a diagnostic case, rather than an emergency

room patient. According to Dr. Britt, it is more likely than not that the doctors at the hospital

would have ordered a D-dimer test based upon a suspicion of pulmonary embolism. If the D-

dimer test was positive, the doctors would order a creatinine test to ensure Ms. Kelly had normal

kidney function, then perform a CT scan to confirm a diagnosis of pulmonary embolism. Dr.

Britt testified that this entire process would take approximately two hours.

       Dr. Britt testified that Ms. Kelly would not have been prescribed heparin, an

anticoagulant, before pulmonary embolism was her confirmed diagnosis. He testified that most

patients entering with a suspicion of pulmonary embolism are not immediately prescribed

heparin, but that, instead, doctors first attempt to obtain a diagnosis to prevent exposing patients

to the risk of anticoagulation medicine. He testified that, more likely than not, Ms. Kelly would

have only been prescribed heparin once the results of the D-dimer and CT scan confirmed the

doctors’ suspicions of pulmonary embolism, which would occur approximately two hours after

her admission. Thus, according to Dr. Britt, even if Ms. Kelly went directly to the emergency



                                                  11
room from BEHFC, it is more likely than not that Ms. Kelly would have experienced the

pulmonary embolism, which occurred at approximately 5:30 p.m., before any heparin was

administered.

       Additionally, Dr. Britt testified that it is speculative to conclude that Ms. Kelly would not

have suffered a pulmonary embolism even if she had been administered heparin upon arrival to

the hospital, as Dr. Itskowitz opined would happen. Dr. Britt testified that heparin would only

prevent future clots from forming and would not dissolve existing clots. Dr. Britt testified that

only tPA breaks up existing clots and that Ms. Kelly would not have been given tPA until

pulmonary embolism was her confirmed diagnosis, due to the risk of hemorrhaging associated

with tPA. Accordingly, Dr. Britt testified that, even if Ms. Kelly was given heparin, it is possible

that Ms. Kelly would have still experienced a pulmonary embolism due to a pre-formed clot. Dr.

Britt further opined that Ms. Kelly’s survival aspects would have been the same if she

experienced the pulmonary embolism while at the hospital. He testified that Ms. Kelly was

given all available treatments upon her arrival to the hospital, but that when acute events such as

a severe pulmonary embolism occur, mortality occurs. Accordingly, Dr. Britt opined, to a

reasonable degree of medical certainty, that it is more likely than not that Ms. Kelly would not

have survived even if she was in the hospital when she experienced the pulmonary embolism.

       After weighing the expert testimony, considering the experts’ practical experience,

training, and expertise, and evaluating the opinions offered, I conclude that Dr. Britt’s opinion

regarding causation is more persuasive and should be given significant weight for the reasons

noted below. First, Dr. Britt’s experience and expertise in this area of medical practice is

extensive. Dr. Britt has worked in pulmonary medicine at the University of Maryland for

twenty-eight years and is experienced in internal, pulmonary, and critical care medicine. He



                                                12
testified that he primarily practices in an outpatient clinic, but that he also spends two weeks out

of every month in the hospital, working in the ICU and emergency room. He also testified that

he sees fifteen or sixteen patients diagnosed with pulmonary embolism per year, that he had

prescribed heparin to a patient within the last month, and that he had prescribed tPA to a patient

in the last year.     Dr. Itskowitz, on the other hand, specializes in internal medicine and treats

patients on an outpatient basis at a practice similar to BEHFC. While he follows up on the

patients that he has referred to the hospital, he does not regularly treat patients in the emergency

room as Dr. Britt does. Indeed, Dr. Itskowitz testified that the last time that he prescribed tPA

was during his residency. Thus, based on Dr. Britt’s relevant experience, I give his testimony

significant weight.

       Second, I find Dr. Britt’s testimony more persuasive because it was clear, concise, and

consistent with the evidence while Dr. Itskowitz’ testimony concerning the timing of events at

the hospital was speculative and not consistent with the evidence. Dr. Itskowitz first opined that

Ms. Kelly would not have suffered a pulmonary embolism had she been sent to the emergency

room from BEHFC because she would have received heparin before 5:30 p.m. and that the

pulmonary embolism would not have occurred.             That conclusion is not supported by the

sequence of events in this case and is inconsistent with the rest of Dr. Itskowitz’ testimony. Ms.

Kelly left BEHFC between 4:00 and 4:15 p.m., so she would have likely arrived at the hospital

between 4:15 and 4:30 p.m. Dr. Itskowitz testified that Ms. Kelly would then be assessed by a

nurse in triage and, thereafter, a doctor would perform a physical examination. The doctor

would then order diagnostic tests, including a D-dimer test, metabolic panel, blood count, and

echocardiogram.       Although Dr. Itskowitz testified at trial that all of these steps could be

completed in fifteen minutes, he testified at his deposition that this process could take up to thirty



                                                 13
to sixty minutes. Accordingly, these tests would be completed anywhere between 4:30 p.m. and

5:30 p.m. Dr. Itskowitz testified that, then, if the D-dimer test was positive, the physician would

order a CT scan. On cross-examination, he testified that it would take up to an hour to receive

these results, so the results would be available anywhere between 5:30 p.m. and 6:30 p.m.

Similarly, Dr. Britt testified that it would take two hours to complete all diagnostic testing.

While Dr. Itskowitz testified at trial that the standard of care is to begin heparin pending the

results of the CT exam, Dr. Britt testified that heparin would not be administered until the results

were received due to the risks associated with administering heparin. Based on his experience

treating patients like Ms. Kelly in the emergency room, I find Dr. Britt’s opinion that heparin

would not be administered until the results of the CT exam were received to be persuasive. Both

Dr. Itskowitz and Dr. Britt’s testimony supports the conclusion that the CT exam results would

not be received until after 5:30 p.m., which the experts do not dispute is the approximate time

that she suffered an acute pulmonary embolism.          Accordingly, I find that Dr. Itskowitz’

testimony that Ms. Kelly would not have suffered a pulmonary embolism if she had been sent to

the emergency room immediately after leaving BEHFC is not entitled to significant weight.

       Dr. Itskowitz also testified that, alternatively, if Ms. Kelly did experience a pulmonary

embolism while in the hospital, she would have survived, but this testimony is inconsistent with

the facts of what actually happened upon Ms. Kelly’s admission to the emergency room. Dr.

Itskowitz testified that, if Ms. Kelly had experienced the pulmonary embolism in the hospital,

she would have survived because the physicians would have been able to support her heart and

treat her immediately with heparin or tPA. Yet, here, Ms. Kelly did not immediately receive

heparin or tPA. Instead, the emergency room physicians ordered tests to confirm the diagnosis,

to include a chest x-ray, echocardiogram, CT scan, and blood tests. Ms. Kelly was in the



                                                14
emergency room for approximately one and one-half hours, still undergoing diagnostic testing,

when she went into cardiac arrest. Further, Dr. Britt testified that, had Ms. Kelly been in the

hospital when she experienced the pulmonary embolism, she would have been treated in the

same fashion that she was upon her admission to the hospital. I find that Dr. Britt’s testimony is

credible, as it is supported by on his experience treating patients like Ms. Kelly in the emergency

room.    Accordingly, Dr. Itskowitz’ testimony that Ms. Kelly would have survived if she

experienced the pulmonary embolism in the hospital is not supported by Ms. Kelly’s course of

treatment upon her admission to the emergency room and is not entitled to significant weight.

        For the reasons stated above, and in reliance on Dr. Britt’s opinion, I find that plaintiffs

have failed to establish by a preponderance of the evidence a causal relationship between the

breach of the standard of care and the harm complained of. See Pittway Corp. v. Collins, 973

A.2d 771, 786–88 (Md. 2009) (quoting Peterson v. Underwood, 264 A.2d 851, 855 (Md. 1970));

see also Jacobs v. Flynn, 749 A.2d 174, 180 (Md. Ct. Spec. App. 2000). Specifically, plaintiffs

have not met their burden of establishing that Dr. Guishard-Gibson’s departure from the standard

of care was a “cause in fact” of Ms. Kelly’s death. See Maryland Civil Pattern Jury Instruction

19:10; see also Lane v. Calvert, 138 A.2d 902, 905 (Md. 1958). Plaintiffs have not shown that

Dr. Guishard-Gibson’s negligent conduct was a substantial factor in causing Ms. Kelly’s death,

as plaintiffs have failed to establish by a preponderance of the evidence that Ms. Kelly’s death

would not have occurred in the absence of Dr. Guishard-Gibson’s original negligence. Collins v.

Li, 933 A.2d 528, 552 (Md. Ct. Spec. App. 2007), aff’d sub nom Pittway Corp. v. Collins, 973

A.2d 771 (Md. 2009) (citing Restatement (Second) of Torts § 432 (Am. Law Inst. 1965)).

Accordingly, plaintiffs have failed to meet their burden of proving their claim of negligence.




                                                15
IV.    CONCLUSION

       For the reasons set forth above, I conclude that plaintiffs have failed to establish their

claim for negligence. A separate order will be issued entering judgment on behalf of the

Government and directing the Clerk to close the case.



December 17       , 2018                                  /s/
                                            Beth P. Gesner
                                            Chief United States Magistrate Judge




                                              16
